Campbell, J.,
delivered the opinion of the Court.,
*264All uncertainty as to the description of the lot was removed by the evidence.
By the will of Thomas Dowling, the title of the lot was vested in the four devisees and tenants in common with cross remainders between them and the ultimate limitation to the last survivor. On the death of each the estate vested in the survivors and not in the heirs of the decedent. Therefore, the whole estate, on the death of the other three devisees, vested ip. Thomas J. Dowling, and the children of John Belzer Cullen, one of the devisees, deceased, never had any estate in the land or right to redeem it. The decree should have been for the confirmation of complainant’s title to the whole, and not merely the half interest.

Reversed and decree here as indicated.